DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 14 December 2021 is acknowledged. The traversal is on the ground(s) that “both species identified by the Office Action are related to rolling arrangements for rolling a product by means of a product turner and are embraced by claim 1”. This is not found persuasive because the presence of a generic claim does not make a species restriction improper. Also, the fact that both species are related to rolling arrangements for rolling a product by means of a product turner is what makes them species rather than distinct inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 December 2021.

Drawings
The drawings are objected to because reference numeral 25 does not point to the guide flap in Figure 3B. Compare with Figures 2A, 2B, 3A, 3C, and 4. See also paragraph 50 of the specification.
drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22' (see Figure 3A) and 22'' (see Figure 3B).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In paragraph 48, in the second line, “the roller 22” should be replaced with “the roller 24”.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 refers to “a product” twice and then “the product”. The second instance of “a product” should be replaced with “the product”, or “the product” should be replaced with “a product”. Please also note that the preamble of claim 1 refers to “a product” such that each instance of “a product” in claim 2 could be replaced with “the product”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,281,120 (“Morikawa”), cited in an IDS.
Regarding claim 1, Morikawa discloses an arrangement for rolling a product (see Figures 1 and 2 and lines 25-49 of column 1), the arrangement comprising:
a drive conveyor (the conveyor belts 41 and associated rolls and motor; see Figure 2 and lines 15-24 of column 2), and
a rolling assembly (at least the endless belts 44 and frame 43; see Figure 2 and lines 33-46 of column 2) positioned above the drive conveyor (see Figure 2), the rolling assembly including:
an arm (the arms 54 of the frame 43; see Figure 2 and lines 33-46 of column 2) adapted to be driven between (i) a rolling position and (ii) a release position (the rolling position is shown in solid lines in Figure 1, while the release position is shown in dashed lines; see also Figure 2, line 58 of column 2 to line 7 of column 3, and lines 23-43 of column 3);
a product turner (the endless belts 44; see Figure 2, lines 33-46 of column 2, and lines 23-43 of column 3) attached to the arm (see Figure 2 and lines 33-46 of column 2), such that in the rolling position, an end of the product turner extends into a conveying path of the drive conveyor (see Figures 1 and 2 and lines 8-43 of column 3).

Regarding claim 6, Morikawa discloses at least one actuator (the pneumatic cylinder 7 and drive motor 45) configured to drive the arm between the rolling position .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morikawa.
Regarding claim 7, Morikawa discloses a central processing unit (CPU) (the programming means; see lines 61-67 of column 3) including a timer (see Id.), the CPU configured to initiate a countdown operation after which the CPU provides an output signal to the at least one actuator to drive the arm from the rolling position to the release position (see Id.). Morikawa also discloses a sensor (the dough detector 6; see Figure 1 and lines 12-14 of column 2). However, Morikawa does not explicitly disclose that the programming means is configured to receive an input signal from the dough detector 6, as required by claim 7.
Given that the programming means controls movement of the frame 43 in order to roll and then release dough (see lines 61-67 of column 3), and given that the dough .

Allowable Subject Matter
Claims 2-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
It is well known in the art to provide a device for rolling a product where the device comprises a conveyor, an arm adapted to be driven between a rolling position and a release position, and a product turner attached to the arm such that, in the rolling position, the product turner extends into a conveying path of the conveyor. See the rejection of claim 1 above based on Morikawa. See also Figures 1-7 of European Patent No. EP 3,085,235, Figures 6A-E and 7A-D of U.S. Patent Application Publication No. 2021/0045391, and Figures 1-4 of German Patent Application Publication No. DE 44 02 346, for example.
However, none of the prior art discloses the further features of claim 2. Specifically, the prior art fails to disclose or suggest a device according to claim 1 further comprising: a guide flap mounted on the arm and hanging from the arm, the guide flap adapted to articulate from a first position prior to contact with a 
Claims 3-5 and 8 contain allowable subject matter based on their dependency from claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        

/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744